Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28th, 2022 has been entered.
 
Response to Arguments
Applicant has submitted Remarks filed June 28th, 2022, amending claims 1 and 17. 
Applicant’s arguments with respect to claim(s) 1 have been considered and are addressed below and in the Office Action.  
In regards to Applicant’s arguments on page 6 with respect to the newly amended claim 1, Applicant notes that Iwata does not disclose “that an entire surface of a first side of the process space housing adjoins the insulation layer”. Applicant points to column 5 lines 15-19 of Iwata, noting that covering 22 must be placed adjacent a majority of the outside walls 11 of heating chamber 5 in order to prevent dust from carbon felt insulation from entering into the heating channels 10 in the heating chamber. 
Examiner respectfully recognizes that Iwata shows a cover and that Applicant’s specification does not. However, Iwata expressly teaches that the covering 22 should be intimately contacted with chamber body forming a heating chamber 5 (column 5 lines 15 to 19: Heating chamber 5 in FIG. 1 has the construction as shown in FIG. 5-b. Covering 22 should be intimately contacted with chamber body forming a heating chamber 5 by an intermesh or the like so that scattered dust of carbon felt may not enter into channels 10.). Additionally, the covering 22 is made of the same material as the heating chamber (column 6 lines 21 to 25: …The density of graphite used as a material for heating chamber 5 was 1.60g/cm.sup.3, insulator 21 was made of boron nitride, the material of covering 22 was the same as the above-described graphite…). Therefore, it is Examiner’s position that the current art of record would still read because it would be reasonable to interpret the covering and the heating chamber to be substantially equivalent to a “process space housing” as the Applicant’s specification does not expressly teach the importance of the form of the space housing, only that it’s relationship to the insulation layer is important in all three embodiments. 
Applicant additionally notes that the separate cover 22 in Iwata must be utilized to ensure that heating channels 10 remain operational. In the combination of Akimoto and Iwata presented, Akimoto does have spacer rings between the cylindrical heating unit 17 and an outer cylinder 23 which is a difference between Applicant’s claimed invention and the prior art. However, in view of the prior art of Iwata, it would have been obvious to a person having ordinary skill in the art to remove the spacer rings as Iwata teaches putting insulation directly onto the heating chamber.
  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 6 to 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (Foreign Patent JP H02175923) in view of Iwata (US Patent No. 4820905).
Examiner note: References noting Akimoto are in regards to translation provided 9/23/2021.

    PNG
    media_image1.png
    355
    497
    media_image1.png
    Greyscale
Regarding claim 1, Akimoto teaches a furnace for the thermal treatment, of fibers (abstract, 1a), comprising; a) a furnace housing (15); b) a process space (interior of 23) which is located in the interior space of the furnace housing (15) and is delimited by a process space housing (23, cylinder outer case) and into which the material to be treated can be introduced (26a, abstract, Figure 1); c) a heating system (13 and 14, Figure 2) having a heating element (17) located inside the process space housing (23, cylinder outer case; Figure 1) and by means of which a process space atmosphere (interior of 23) present in the process space  (23) can be heated; d) an insulation layer (24) which thermally insulates the process space (23); e) the insulation layer (24) is an insulating bed composed of a solid particulate material (which consists of black lead production type felt etc. which consist of graphite powder and an [AltContent: textbox (Akimoto: Figure 1)]electric insulation material, for example)… (omitted claim language)…
	However, Akimoto does not expressly teach which is configured adjacent the process space housing such that an entire surface of a first side of the process space housing adjoins the insulation layer and a second side of the process space housing bounds the process space.
Iwata teaches the insulation layer (12, carbon fiber felt) is an insulating bed (Figure 1; column 4 lines 62 to 63: The heating chamber is heat-insulated by carbon fiber felt 12 and ceramic fiber felt 13) composed of a solid particulate material (column 3 lines 9 to 21) which is configured adjacent (Figure 1) the process space housing (5, heating chamber) such that an entire surface (22, covering) of a first side (annotated Figure 1, exterior of 5 heating chamber; column 4 lines 5 to 6: The carbon fiber felt is placed in contact with the outer surface of the heating chamber; column 5 lines 15 to 19) of the process space housing (5, heating chamber) ad joins the insulation layer (12, carbon fiber felt; column 4 lines 59 to 63: …The heating chamber is heat-insulated by carbon fiber felt 12 and ceramic fiber felt 13) and a second side (annotated Figure 1) of the process space housing (5, heating chamber) bounds the process space (4, treating chamber; understood to be interior of 5 heating [AltContent: textbox (Iwata: Figure 1)]
    PNG
    media_image2.png
    670
    384
    media_image2.png
    Greyscale
chamber; annotated Figure 1) to heat insulate the heating chamber (column 4 lines 62 to 63).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the insulation layer is an insulating bed composed of a solid particulate material which is configured adjacent the process space housing such that a first side of the process space housing is in contact with the insulation layer and a second side of the process space housing bounds the process space in view of the teachings of Iwata to heat insulate the heating chamber. 
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein, the solid particulate material (Akimoto: thermal insulation, 24) is a granular material, in the form of a grain-like material, a pulverulent material or a powder material, or has been processed to give a pellet material (Akimoto: thermal insulation 24 which consists of black lead production type felt etc. which consist of graphite powder and an electric insulation material”).
Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the solid particulate material is a carbon black material, having a carbon content of more than 99.5%.
Iwata teaches wherein the solid particulate material (carbon felt, 12) is a carbon black material (column 1 lines 28 to 31), having a carbon content of more than 99.5% (column 3 lines 13 to 21) to provide a carbonizing furnace which can be run continuously at a higher temperature than that in the case of the conventional techniques, and stably for an extended period of time, without a sudden stop due to short-circuiting caused by a conductive heat insulator (column 1 lines 58 to 65).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify Akimoto to include wherein the solid particulate material is a carbon black material, having a carbon content of more than 99.5% in view of the teachings of Iwata to provide a carbonizing furnace which can be run continuously at a higher temperature than that in the case of the conventional techniques, and stably for an extended period of time, without a sudden stop due to short-circuiting caused by a conductive heat insulator.
In other words, Iwata teaches that carbon black and carbon fiber felt are known heat insulators used in carbonizing furnaces (column 1 lines 28 to 31) and that carbon fiber felt contains carbon fibers having a carbon content of about 90% by weight or more (column 3 lines 13 to 21). Although Iwata uses a ceramic felt to insulate the outer chamber of the furnace in the prior art, Iwata nonetheless teaches that it is known in the art that carbon black and carbon felt are used as insulators of furnaces. Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Akimoto to include wherein the solid particulate material is a carbon black material, having a carbon content of more than 99.5% to yield the predictable result of insulating a carbonizing furnace. 
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the insulating bed (Akimoto: thermal insulation 24) is present in an insulation space (Akimoto: void of where 24 is located) which surrounds the process space housing (Akimoto: 23) at least in regions (Akimoto: annotated Figure 1).
Regarding claim 7, as applied to claim 6, the combined teachings teach the invention as described above and further teach wherein the insulation space (Akimoto: where 24 is) is configured as an annular space (Akimoto: 15: which is a cylindrical pressure-resistant vessel) whose outer boundary is formed by corresponding regions of the furnace housing (Akimoto: 24 is in contact with 15, Figure 1, outer case 23 holds thermal insulation 24 outside).
Regarding claim 8, as applied to claim 6, the combined teachings teach the invention as described above and further teach wherein the insulation space (Akimoto: interior of 24) adjoins the process space housing at least in region (Akimoto: annotated Figure 1, 23)
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the heating system (Akimoto: 13 or 14) comprises at least one heating element (Akimoto: 17) which is arranged in the process space (Akimoto: interior of 23, Figure 1).
Regarding claim 10, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the heating system comprises at least one heating element which is arranged in a heating space which adjoins the process space. 
Iwata further teaches wherein the heating system (column 1 lines 58 to 65) comprises at least one heating element (9, carbon heater) which is arranged in a heating space (10, channel of heating chamber 5) which adjoins the process space (4, treating chamber, column 5 lines 6 to 14: FIG. 2 shows an enlarged perspective section of the part of FIG. 1 enclosed with a dotted line. In FIG. 2, carbon heater 9 is fixed at a prescribed position in channel 10 of heating chamber 5 and isolated from the channel walls by insulator 21) so that temperature can be controlled within a narrow temperature distribution (column 5 line 67 to column 6 line 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teaching to include wherein the heating system comprises at least one heating element which is arranged in a heating space which adjoins the process space in view of the further teachings of Iwata so that temperature can be controlled within a narrow temperature distribution.
Regarding claim 11, as applied to claim 10, the combined teachings teach the invention as described above but do not expressly teach wherein the heating space is arranged on the upper side or on the underside of the process space.
Iwata further teaches wherein the heating space (10, channel of heating chamber 5) is arranged on the upper side or on the underside of the process space (4, treating chamber) to determine the temperature and temperature distribution of the treating chamber (column 5 lines 11 to 14).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the heating space is arranged on the upper side or on the underside of the process space in view of the further teachings of Iwata to determine the temperature and temperature distribution of the treating chamber.
Regarding claim 12, as applied to claim 10, the combined teachings teach the invention as described above but do not expressly teach wherein the heating element is a first heating element and the heating space is a first heating space, where the heating system comprises at least one second heating element which is arranged in a second heating space which adjoins the process space
[AltContent: textbox (Iwata: Figure 4)]
    PNG
    media_image3.png
    291
    473
    media_image3.png
    Greyscale

Iwata further teaches wherein the heating element (9, carbon heater) is a first heating element (Figure 4) and the heating space (10, channel of heating chamber 5) is a first heating space (Figure 4, top), where the heating system comprises at least one second heating element (10, channel of heating chamber 5) which is arranged in a second heating space (Figure 4, bottom) which adjoins the process space (4, treating chamber, column 5 lines 11 to 14, column 6 lines 38 to 43: The wall of heating chamber 5 was divided to three temperature zones heating by carbon heaters. The temperatures of the wall at the uppermost zone, the middle zone and the lowermost zone were 900.degree. C., 1,400.degree. c., and 1800.degree. C. respectively) so that temperature can be controlled within a narrow temperature distribution (column 5 line 67 to column 6 line 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the heating element is a first heating element and the heating space is a first heating space, where the heating system comprises at least one second heating element which is arranged in a second heating space which adjoins the process space in view of the further teachings of Iwata so that temperature can be controlled within a narrow temperature distribution.
Regarding claim 13, as applied to claim 12, the combined teachings teach the invention as described above but do not expressly teach wherein the first heating space is arranged on the upper side and the second heating space is arranged on the underside of the process space
Iwata further teaches wherein the first heating space is arranged on the upper side (Figure 4, 10, channel of heating chamber 5, top) and the second heating space is arranged on the underside (Figure 4, 10, channel of heating chamber 5, bottom) of the process space (4, treating chamber, Figure 4) so that temperature can be controlled within a narrow temperature distribution (column 5 line 67 to column 6 line 3).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the first heating space is arranged on the upper side and the second heating space is arranged on the underside of the process space in view of the further teachings of Iwata so that temperature can be controlled within a narrow temperature distribution.
Regarding claim 14, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the process space housing (Akimoto: Figure 1; 23, cylinder outer case) is configured as a muffle (Akimoto: Figure 1, page 3 lines 29 to 33: Heat-insulating element 14 comprises cylindrical outer case 23 made from black lead, thermal insulation 24 which consists of black lead production type felt etc. which consist of graphite powder and an electric insulation material, for example, and spacer ring 25. And outer case 23 holds thermal insulation 24 outside, and it holds heating body 13 via spacer ring 25).
	Regarding claim 15, as applied to claim 10, the combined teachings teach the invention as described above but do not expressly teach wherein the process space housing delimits the process space and the one or more heating spaces.
	Iwata further teaches wherein the process space housing (5, heating chamber, Figure 1) delimits the process space (4, treating chamber, Figure 4) and the one or more heating spaces (10, channel of heating chamber 5) to heat insulate the heating chamber (column 4 lines 62 to 63).
	Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the process space housing delimits the process space and the one or more heating spaces in view of the further teachings of Iwata to heat insulate the heating chamber.
	Regarding claim 16, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the furnace (Akimoto: 15) is a continuous furnace and the material to be treated can be passed through the process space (Akimoto: annotated Figure 1, 26a and 26b, The present invention relates to the device which manufactures the graphite fiber of high physical properties efficiently continuously).
Regarding claim 17, as applied to claim 14, the combined teachings teach the invention as described above but do not expressly teach wherein the muffle is composed of graphite.
Iwata further teaches where the muffle (heating chamber, 5) is composed of graphite (column 6 lines 21 to 25) to handle the running temperatures (column 2 lines 35 to 38).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include where the muffle is composed of graphite in view of the further teachings of Iwata to handle the running temperatures.
Regarding claim 18, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the solid particulate material is a free-flowing bulk material.
Iwata further teaches wherein the solid particulate material (12, carbon felt) is a free-flowing bulk material (carbon dust from felt, column 5 lines 15 to 19: Heating chamber 5 in FIG. 1 has the construction as shown in FIG. 5-b. Covering 22 should be intimately contacted with chamber body forming a heating chamber 5 by an intermesh or the like so that scattered dust of carbon felt may not enter into channels 10, column 3 line 67 to column 4 line 4) to obtain carbon fiber (column 3 lines 13 to 41).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the solid particulate material is a free-flowing bulk material in view of the further teachings of Iwata to obtain carbon fiber.
Regarding claim 19, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the furnace housing comprises at least one closable entrance opening providing access to the insulating layer from outside the furnace housing.
Iwata further teaches wherein the furnace housing (Figure 1, 1, carbonizing furnace) comprises at least one closable entrance opening (20, outlet) providing access to the insulating layer from outside the furnace housing (Figure 1, column 4 line 64 to column 5 line 3: During the heat treatment an inert gas 15 is fed from a source not shown, into treating chamber 4 by inlet 16. The heat insulating portion in housing 17 where felts 12 and 13 are located and space 14 is provided is also filled with an inert gas 18 through inlet 19. The substitution of air in the insulator portion with the inert gas is conducted by expelling air from outlet 20, understood if inert gas can be introduced through the ports then there would be access to the insulating layer 12 as well; column 4 lines 23 to 37: the apparatus preferably has at least one inert gas inlet in the vicinity of the bottom of the insulator, and at least one outlet in the vicinity of the top of the insulator) to prevent oxidation of the insulator (column 4 lines 24 to 25).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the furnace housing comprises at least one closable entrance opening providing access to the insulating layer from outside the furnace housing in view of the further teachings of Iwata to prevent oxidation of the insulator.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (JP Patent No. H02175923) in view of Iwata (US Patent No. 4820905) as applied to claim 1 in further view of Blain (US Patent No. 6413601).
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the solid particulate material of the insulating bed has been densified.
Blain teaches wherein the solid particulate material of the insulating bed has been densified (column 5 lines 8 to 31) because roll pressed flexible graphite sheet is known to be a relatively good thermal barrier (column 5 lines 26 to 27).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the solid particulate material of the insulating bed has been densified in view of the teachings of Blain because roll pressed flexible graphite sheet is known to be a relatively good thermal barrier.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (JP Patent No. H02175923) in view of Iwata (US Patent No. 4820905) as applied to claim 4 in further view of Riebel (US Publication No. 20070043157).
Regarding claim 5, the combined teachings teach the invention as described above but do not expressly teach wherein the carbon black material is a gas black, a furnace black, a flame black, a carbon black from cracking, an acetylene black, a thermal black, a channel black or a mixture of a plurality of these types of carbon black.
Riebel teaches that it is known in the art that carbon black material is a gas black, a furnace black, a flame black, a carbon black from cracking, an acetylene black, a thermal black, a channel black or a mixture of a plurality of these types of carbon black (paragraphs 0035 to 0038) and that carbon black can be used as a filler, reinforcing filler, UV stabilizer, conductivity carbon black or pigment, be used in rubber, plastic, printing inks, inks, inkjet inks, toners, finishes, paints, paper, bitumen, concrete and other construction materials, and be used as a reducing agent in metallurgy (paragraph 0042 and 0043).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed would have recognized that the carbon black of the combined teachings could be any variation of carbon black in view of the teachings of Riebel, thereby yielding the predictable result of wherein the carbon black material is a gas black, a furnace black, a flame black, a carbon black from cracking, an acetylene black, a thermal black, a channel black or a mixture of a plurality of these types of carbon black.
In other words, the combined teachings teach how and why carbon black is used but do not expressly teach the specific makeup of the carbon black. Riebel addresses this deficiency by noting that carbon black may be a variety of different types of carbon black. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Decker (US Publication No. 20170073846) teaches a heating device for producing carbon fibers.
Berner (US Publication No. 20160209115) teaches oxidation furnace.
Hatayama (US Publication No. 20160040322) teaches a carbon fiber manufacturing method.
Ryoki (US Publication No. 20110136069) teaches burning equipment.
Reinbold (US Patent No. 5227175) teaches an apparatus for processing monofilaments.
Iwata (EP Patent No. 0252506) teaches a carbonizing furnace.
Jansen (US Patent No. 4681536) teaches a charging sluice for annealing oven.
Takahashi (US Patent No. 4900247) teaches high temp. heating furnace has cuboid core passage and cuboid support consisting of thin plates of carbon fibre-reinforced carbon or graphite cpds.
Panter (US Publication No. 20010033035) teaches apparatus and method for making carbon fibers.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762